DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The prior 35 U.S.C. 103 rejection of independent claims 1, 8 and 15 is hereby withdrawn in light of amendments to the claims incorporating objected allowable subject matter (6/9/21) 

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims.
            Balduino (US 2019/0362021 A1) discloses discovering salient topics during customer interactions including transcribing, in real-time, a conversation between a user and an agent into a speech text, processing, during the conversation and using a natural language processing (NLP) model, digital data of the speech text associated with a topic, wherein processing the digital data of the speech text includes: parsing the

             Hewitt (US PGPUB 2020/0401885 A1) disclose monitoring real-time communications to identify or more topics associated with the monitored communications, feeding the identified one or more topics and associated real-time communications into a solution efficacy model and generating/recommending one or more solutions, but does not explicitly disclose the combination of limitations recited in the independent claims.
               Sethi (US PGPUB 2018/0314958 A1) discloses a machine learning 
server updating a machine learning model of suggested solutions for computing-feature-specific problems based on the collected problem-solution data, and providing, based on the machine learning model, a particular suggested solution for a particular computing-feature-specific problem to a particular computing product, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658